Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Uejima (US 7,398,059) discloses a multiplexer (see at least figure 3), comprising: a first acoustic wave filter SAWg connected to a common terminal (see ANT terminal), the first acoustic wave filter including an acoustic wave resonator, a second acoustic wave filter SAWd connected to the common terminal, the second acoustic wave filter including an acoustic wave resonator; and an inductor-capacitor (LC) filter 12D connected to the common terminal, the LC filter 12D including one or more inductors and one or more capacitors.
Regarding independent claim 1, Uejima, either alone or in combination with other prior art of record, fails to disclose a passband of the second acoustic wave filter is between a passband of the first acoustic wave filter and a passband of the LC filter, a frequency gap between the passband of the second acoustic wave filter and the passband of the LC filter is greater than a frequency gap between the passband of the first acoustic wave filter and the passband of the second acoustic wave filter, the passband of the first acoustic wave filter includes one of a transmission band or a reception band of a first communication band, the passband of the LC filter includes a remaining one of the transmission band or the reception band of the first communication band, and the passband of the second acoustic wave filter includes one of a transmission band or a reception band of a second communication band different from the first communication band.
Regarding independent claim 12, dependent claims 2-11, 13-14, they are allowed for similar reasons with respect to independent claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646